Citation Nr: 0511490	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-31 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iowa City, 
Iowa


THE ISSUE

Entitlement to waiver of medication co-payment in the amount 
of $147.00.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran reportedly had service from February 1969 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by a 
Department of Veterans Affairs (VA) Medical Center (VAMC).  A 
notice of disagreement was received in September 2003, a 
statement of the case was issued in September 2003, and a 
substantive appeal was received in October 2003.  

The veteran indicated on a VA Form 9 that was received in 
September 2003 that he desired to attend a Board hearing.  In 
a communication received in August 2004, the veteran withdrew 
his request for a hearing.  

The claims file includes certain VA documents which suggest 
that the veteran may have indicated a desire to withdraw his 
appeal.  However, no written withdrawal is of record, and the 
Board proceeds with appellate review. 


FINDINGS OF FACT

1.  The veteran does not have any service-connected 
disabilities.

2.  The veteran's annual income was in excess of the amount 
of threshold income for purposes of being exempt from the 
medication co-payment requirement. 


CONCLUSION OF LAW

The criteria for entitlement to waiver of medication co-
payment in the amount of $147.00 have not been met.  38 
U.S.C.A. §§ 1521, 1722A (West 2002); 38 C.F.R. §§ 3.21, 3.23, 
17.110 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is requesting waiver of $147.00 for medication 
co-payments which were incurred in 2003.  He was requesting 
the waiver based on financial hardship.  

The provisions of 38 U.S.C.A. § 1722A provide that the 
Secretary shall require a veteran to pay the United States a 
co-payment for each 30-day supply of medication furnished 
such veteran on an outpatient basis for the treatment of a 
nonservice-connected disability or condition.  This co-
payment requirement does not apply to a veteran with a 
service-connected disability rated 50 percent or more or to a 
veteran whose annual income (as determined under section 
1503) does not exceed the maximum annual rate of pension 
which would be payable to such veteran if such veteran were 
eligible for pension under section 1521.  38 U.S.C.A. § 
1722A(a)(1) and (3); 38 C.F.R. § 17.110.

The pertinent regulation states that certain medication is 
not subject to the co-payment requirements, including 
medication for a veteran who has a service-connected 
disability rated 50 percent or more based on a service-
connected disability or unemployability; medication for a 
veteran's service-connected disability; and medication for a 
veteran whose annual income (as determined under 38  U.S.C.A. 
§ 1503) does not exceed the maximum annual rate of VA pension 
which would be payable to such veteran if such veteran were 
eligible for pension under 38 U.S.C.A. § 1521.  38 C.F.R. § 
17.110.  

There is no evidence of record indicating that the veteran 
has any service-connected disabilities rated 50% or more 
disabling nor is there any evidence of record indicating that 
the veteran's request for waiver of co-payment involved 
medication required for the treatment of a service-connected 
disability.  

The issue on appeal is limited to entitlement to exemption 
from medication co-payments for nonservice-connected 
disability.  The Board finds that the veteran is not eligible 
for exemption from medication co-payments for nonservice-
connected disability because (1) he does not have any 
service-connected disability, and (2) his  income exceeded 
the maximum annual rate of pension in 2003.   

In determining income, all payments of any kind or from any 
source shall be included, unless specifically excluded.  38 
U.S.C.A. § 1503; 38 C.F.R. §§ 3.271.  Certain expenses, 
including unreimbursed medical expenses, may be deducted from 
countable annual income during the 12-month annualization 
period in which they were paid.  38 C.F.R. § 3.272.  

A July 2003 Financial Status Report indicates that the 
veteran did not have dependents and was receiving a monthly 
income of $930.00.  He did not report any unreimbursed 
medical expenses.  The veteran's total annual income in 2003 
was determined to be $11,160.00, an amount in excess of the 
maximum annual rate of improved pension for a veteran with no 
dependents, which was $9,690.00 in 2003.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.21, 3.23 (2002); VA ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part I, Change 46, Appendix B 
(September 25, 2003).  

In September 2003, the veteran reported that his monthly 
income had been reduced to $857.00.  Even if this amount were 
used as a basis to calculate the veteran's income for the 
pertinent time period, it still amounts of $10,284.00 yearly 
which is still in excess of the maximum annual rate of 
improved pension for a veteran with no dependents, which was 
$9,690.00 in 2003.

Accordingly, the claim for exemption from medication co-
payments for nonservice-connected disability must be denied 
because he does not have a service-connected disability rated 
50 percent or more and his income was excessive in 2003 for 
purposes of pension benefits.  38 U.S.C.A. § 1722A.   The 
Board certainly sympathizes with the veteran's financial 
difficulties, as he described in his notice of disagreement 
and substantive appeal.  However, the Board must abide by VA 
regulations.  In this case, the facts are not in dispute, and 
application of the law to the facts is dispositive.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-430 (1994).  

The Board is aware that during the pendency of this claim 
there was a substantial change in the law.  On November 9,  
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law redefines  the 
obligations of VA with respect to the duty to assist  and 
includes an enhanced duty to notify a claimant as to  the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg.  45,620, et seq. 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  However, VA has no duty to 
assist a claimant if there is no reasonable possibility that 
VA assistance would help substantiate the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  In this case, the essential facts 
are not in dispute; the case rests on the interpretation and 
application of the relevant law.  The VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129  
(2002).  Therefore, there is no prejudice to the veteran by 
the Board deciding the case at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


